Citation Nr: 1208350	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The Veteran served on active duty from August 10, 1967, to September 13, 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In September 2009, the Veteran and his spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record. 

In January 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  Following a continued denial of the Veteran's appeal in May 2011, the case was returned to the Board for further appellate review.

This appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Additional development is needed prior to further disposition of the claim.  In January 2011, the Board remanded the claim, in part, for the purpose of obtaining an addendum opinion to a June 2006 VA spine examination.  The examiner was instructed to review the claims file, including the results of a radiology report of the Veteran's lumbar spine, ordered in conjunction with the June 2006 VA spine examination, and provide an opinion as to the nature and extent of the Veteran's current low back disorder, whether it is at least as likely as not, i.e., at least a 50 percent probability or more, that the Veteran's low back disorder noted upon entry into military service permanently increased in severity during his period of service, and if such a permanent increase in severity occurred, was it due to the natural progress of the disease.  Though the VA examiner provided an addendum opinion in April 2011, there is no mention of a review of the results of the radiology report of the lumbar spine from June 2006.  The failure to provide a detailed review of the radiology report amounts to noncompliance with Board remand directives, necessitating an additional remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, following the prior remand, the Board observes that a large volume of records were obtained and associated with the claims file from the Social Security Administration (SSA).  As pointed out by the VA examiner in the April 2011 addendum opinion, several of the miscellaneous medical records contained in the records obtained from SSA make reference to post-service back injuries incurred by the Veteran during work.  Further, reference is made to possible Workers' Compensation claims and to a lawsuit related to back injuries incurred at work.  In a clinical summary dated in March 1997 from Ellis Hospital, reference is specifically made to a work-related back injury that was incurred four years ago and a pending lawsuit filed by the Veteran with respect to that injury that had been recently "dropped."  

Because the incurrence of any post-service back injury is pertinent to the current claim for service connection for chronic lumbosacral strain, on remand the agency of original jurisdiction (AOJ) will need to contact the Veteran to obtain information from him concerning the nature, type and dates of any post-service back injuries and medical treatment received for such injuries.  Following the receipt of the Veteran's response, the AOJ will then need to obtain records related to the treatment received for those injuries.  In addition, the AOJ will need to request that the Veteran provide pertinent information concerning the reported lawsuit that he filed against an employer for a back injury, and information concerning any Workers' Compensation claims that he has filed due to a back injury.  Depending on the response received, the AOJ will then need to obtain copies of any available records related to these legal actions.  


Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information concerning the nature, type and dates of all post-service back injuries he has experienced during work from September 14, 1967, to the present, to include information concerning the dates and locations of all medical treatment received for such injuries.  Following the receipt of the Veteran's response, action will then need to be taken to obtain the records of any treatment received that are not presently of record.  

2.  Contact the Veteran and request that he provide information concerning a reported lawsuit that he filed against an employer for a back injury sustained during work in approximately 1993, and information concerning any Workers' Compensation claims that he has filed due to a claimed back injury since separation from service.  Depending on the response received, action will then need to be taken to obtain copies of any available records related to these legal actions.  

3.  Obtain and associate with the claims file the results of all radiology reports of the Veteran's lumbar spine conducted in June 2006 at the VA Medical Center in Buffalo, New York.  All attempts to secure those records must be documented in the claims folder. 

4.  Following the completion of the above, refer the claims folder to the VA examiner who provided the June 2006 VA examination report and subsequent April 2011 addendum opinion, for the purpose of providing another addendum opinion which takes into account a review of the entire claims folder, to include the results of the radiology report of the lumbar spine conducted in June 2006, as well as any other records obtained as a result of this remand.  Based o a review of the claims folder and radiology report, the examiner should then provide an addendum that answers the following questions: 

a)  What is the nature and extent of the Veteran's current low back disorder? 

b)  Is it at least as likely as not, i.e., at least a 50 percent probability or more, that the low back disorder noted upon entry into military service permanently increased in severity during the Veteran's period of service? 

c)  If such a permanent increase in severity occurred, was it due to the natural progress of the disease? 

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

If the examiner who provided the June 2006 examination report and April 2011 addendum opinion is no longer available, the Veteran should be scheduled for a new examination and all requested opinions should be provided along with the examination results. 

5.  Following the completion of the above, the AOJ should readjudicate the Veteran's claim based on a de novo review of the record.  If any benefit sought on appeal is not granted in full, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


